EXECUTION COPY

 

LOAN PURCHASE AGREEMENT

 

THIS LOAN PURCHASE AGREEMENT, dated June 3, 2005, is entered into by and among
DLJ Mortgage Capital, Inc., a Delaware corporation (“Seller”), Credit Suisse
First Boston Mortgage Acceptance Corp., a Delaware corporation (“Purchaser”),
U.S. Bank National Association, as indenture trustee (the “Indenture Trustee”)
and Irwin Whole Loan Home Equity Trust 2005-B (the “Issuer”):

WITNESSETH:

WHEREAS, Seller, in the ordinary course of its business acquires and originates
mortgage loans and acquired or originated all of the mortgage loans listed on
the Loan Schedule attached as Exhibit A hereto (the “Loans”);

WHEREAS, the parties hereto desire that: (i) the Seller sell the Loans to the
Purchaser on the Closing Date and thereafter all Additional Balances relating to
the Loans created on or after the Cut-off Date pursuant to the terms of this
Loan Purchase Agreement together with the Basic Documents and (ii) the Seller
make certain representations and warranties on the Closing Date;

WHEREAS, pursuant to the Trust Agreement, the Purchaser will sell the Loans and
transfer all of its rights under this Loan Purchase Agreement to the Issuer on
the Closing Date;

NOW, THEREFORE, for and in consideration of the sale of the Loans from Seller to
the Purchaser on the date hereof, the Purchaser shall pay to Seller on the date
hereof by wire transfer of immediately available funds the net proceeds to the
Purchaser of the sale of the Notes, together with the Certificates, the parties
hereto hereby agree as follows:

Section 1.   Transfer of Loans. (a) Seller hereby sells, transfers, assigns and
otherwise conveys to Purchaser (A) the Loans and all Additional Balances
thereafter arising, including the Mortgage Notes, the Mortgages, any related
insurance policies and all other documents in the related Loan Files and
including any Eligible Substitute Loans; (B) all pool insurance policies, hazard
insurance policies, and bankruptcy bonds relating to the foregoing, and (C) all
amounts payable after the Cut-off Date to the holders of the Loans in accordance
with the terms thereof. In addition, Seller has delivered to the Purchaser or
the Custodian, as directed by the Purchaser, the Loan Schedule and the documents
listed on Exhibit C; provided, however, that the Purchaser does not assume the
obligation under each Loan Agreement relating to a HELOC to fund Draws to the
Mortgagor thereunder, and the Purchaser shall not be obligated or permitted to
fund any such Draws, it being agreed that the Seller will retain the obligation
to fund future Draws. Such conveyance shall be deemed to be made: (1) with
respect to the Cut-off Date Principal Balances, as of the Closing Date; and (2)
with respect to the amount of each Additional Balance created on or after the
Cut-off Date, as of the later of the Closing Date and the date that the
corresponding Draw was made pursuant to the related Loan Agreement, subject to
the receipt by the Servicer of consideration therefor as provided in Section
3.16 of the Servicing Agreement and 3.05 of the Indenture.

 

 


--------------------------------------------------------------------------------



 

 

(b)   Based on the Initial Certification of the Custodian, the Indenture Trustee
acknowledges receipt by the Custodian of the documents identified in the Initial
Certification and declares that the Custodian holds such documents and the other
documents delivered to the Custodian constituting the applicable Loan Files, in
trust for the exclusive use and benefit of all present and future Noteholders.
The Indenture Trustee acknowledges that it or the Custodian will maintain
possession of the Loans and the Loan Files in the State of Illinois, as directed
by the Purchaser, unless otherwise permitted by the Rating Agencies.

(c)   The Indenture Trustee agrees to deliver on the Closing Date to the
Purchaser and the Servicer an Initial Certification from the Custodian (to the
extent received by the Indenture Trustee from the Custodian). Based on its
review and examination, and only as to the documents identified in such Initial
Certification, the Custodian, pursuant to the terms of the Custodial Agreement,
will acknowledge that such documents appear regular on their face and relate to
such Loan. Neither the Indenture Trustee nor the Custodian shall be under any
duty or obligation to inspect, review or examine said documents, instruments,
certificates or other papers to determine that the same are genuine,
enforceable, recordable or appropriate for the represented purpose or that they
have actually been recorded in the real estate records or that they are other
than what they purport to be on their face; provided, however, that neither the
Indenture Trustee nor the Custodian shall make any determination as to whether
(i) any endorsement is sufficient to transfer all right, title and interest of
the party so endorsing, as noteholder or assignee thereof, in and to that
Mortgage Note or (ii) any assignment is in recordable form or is sufficient to
effect the assignment of and transfer to the assignee thereof under the mortgage
to which the assignment relates. Not later than 90 days after the Closing Date,
upon receipt of a Final Certification from the Custodian provided for in the
Custodial Agreement, the Indenture Trustee shall deliver to the Purchaser, the
Seller and the Servicer such Final Certification, with any applicable exceptions
noted thereon.

(d)   If, in the course of such review, the Indenture Trustee is notified by the
Custodian that any document constituting a part of a Loan File does not meet the
requirements of Exhibit C hereto, the Indenture Trustee shall cause the
Custodian to list such as an exception in the Final Certification.

(e)   The Seller shall promptly correct or cure such defect within 90 days from
the date it is so notified of such defect and, if the Seller does not correct or
cure such defect within such period, the Seller shall either (i) substitute for
the related Loan an Eligible Substitute Loan, which substitution shall be
accomplished in the manner and subject to the conditions set forth in Section
2(d), or (ii) purchase such Loan within 90 days from the date the Seller was
notified of such defect in writing at the Repurchase Price of such Loan if such
defect materially and adversely affects the value of the related Loan or
interests of the Noteholders or the Certificateholders; provided, however, that
if the cure, substitution or repurchase of a Loan pursuant to this provision is
required by reason of a delay in delivery of any documents by the appropriate
recording office, then the Seller shall be given 270 days from the Closing Date
to cure such defect or substitute for, or repurchase such Loan; and further
provided, that the Seller shall have no liability for recording any Assignment
of Mortgage in favor of the Indenture Trustee or for the Servicer’s failure to
record such Assignment of Mortgage, and the Seller shall not be obligated to
repurchase or cure any Loan as to which such Assignment of Mortgage is not
recorded. The Indenture Trustee shall deliver written notice to each Rating
Agency within

 

 

2

 


--------------------------------------------------------------------------------



 

270 days from the Closing Date indicating each Mortgage (a) which has not been
returned by the appropriate recording office or (b) as to which there is a
dispute as to location or status of such Mortgage. Such notice shall be
delivered every 90 days thereafter until the related Mortgage is returned to the
Custodian. Any substitution shall not be effected prior to the additional
delivery to the Indenture Trustee or the Custodian, of a Request for Release and
the Loan File for any such Eligible Substitute Loan. The Repurchase Price for
any such Loan shall be deposited by the Seller in the Payment Account on or
prior to the Business Day immediately preceding such Payment Date in the month
following the month of repurchase and, upon receipt of such deposit, the
Custodian, pursuant to the terms of the Custodial Agreement, will release the
related Loan File to the Seller and will execute and deliver at the Seller’s
request such instruments of transfer or assignment prepared by the Seller, in
each case without recourse, representation and warranty or as shall be necessary
to vest in the Seller, or its designee, the interest of the Purchaser, the
Issuer, and the Indenture Trustee in any Loan released pursuant hereto. It is
understood and agreed that the obligation of the Seller to cure, substitute for
or to repurchase any Loan which does not meet the requirements of this Section
shall constitute the sole remedy respecting such defect available to the
Indenture Trustee, the Purchaser and any Certificateholder against the Seller.

(f)   All of the Loan Files are being held pursuant to the Custodial Agreement.
Notwithstanding anything to the contrary contained herein, the parties hereto
acknowledge that the functions of the Indenture Trustee with respect to the
custody, acceptance, inspection and release of the Loan Files pursuant to
Sections 1 and 2 hereof shall be performed by the Custodian. In connection with
the assignment of any Loan registered on the MERS® System, the Indenture Trustee
shall cause, at the Servicer’s expense, as soon as practicable after the Closing
Date, the MERS® System to indicate that such Loans have been assigned by the
Seller to the Indenture Trustee in accordance with this Loan Purchase Agreement,
the Trust Agreement and the Indenture for the benefit of the Noteholders by
including (or deleting, in the case of Loans which are repurchased in accordance
with this Agreement) in such computer files (a) the code “[IDENTIFY INDENTURE
TRUSTEE SPECIFIC CODE]” in the field “[IDENTIFY THE FIELD NAME FOR INDENTURE
TRUSTEE]” which identifies the Indenture Trustee and (b) the code “[IDENTIFY
SERIES SPECIFIC CODE NUMBER]” in the field “Pool Field” which identifies the
series of the Notes issued in connection with such Loans. Indenture Trustee
agrees that it will not alter the codes referenced in this paragraph with
respect to any Loan during the term of this Loan Purchase Agreement unless and
until such Loan is repurchased in accordance with the terms of this Loan
Purchase Agreement..

Section 2.

Representations and Warranties.

(a)   Representations and Warranties as to Seller. Seller represents and
warrants to the Purchaser, the Indenture Trustee and the Issuer that as of the
Closing Date:

(i)   Organization and Good Standing; Licensing. Seller is a company duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its formation and has all licenses necessary to carry out its
business as now being conducted, and is licensed and qualified to transact
business in and is in good standing under the laws of its state of jurisdiction;

 

 

3

 


--------------------------------------------------------------------------------



 

 

(ii)                Power, Authority and Binding Obligations. Seller has the
power and authority to make, execute, deliver and perform this Loan Purchase
Agreement and all of the transactions contemplated under this Loan Purchase
Agreement, and has taken all necessary action to authorize the execution,
delivery and performance of this Loan Purchase Agreement. When executed and
delivered, this Loan Purchase Agreement will constitute the legal, valid and
binding obligation of Seller enforceable in accordance with its terms, except as
enforcement of such terms may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally and by the
availability of equitable remedies;

(iii)             No Conflicts. Neither the execution and delivery of this Loan
Purchase Agreement, nor the consummation of the transactions herein contemplated
hereby, nor compliance with the provisions hereof, will conflict with or result
in a breach of, or constitute a default under, any of the provisions of any law,
governmental rule, regulation, judgment, decree or order binding on Seller or
its properties or the certificate of incorporation or by-laws of Seller, except
those conflicts, breaches or defaults which would not reasonably be expected to
have a material adverse effect on Seller’s ability to enter into this Loan
Purchase Agreement and to consummate the transactions contemplated hereby;

(iv)                No Consent. The execution, delivery and performance by
Seller of this Loan Purchase Agreement and the consummation of the transactions
contemplated hereby do not require the consent or approval of, the giving of
notice to, the registration with, or the taking of any other action in respect
of, any state, federal or other governmental authority or agency, except those
consents, approvals, notices, registrations or other actions as have already
been obtained, given or made and conveyance of the Loans by Seller are not
subject to bulk transfer or any similar statutory provisions in effect in any
applicable jurisdiction;

(v)   Enforceability. This Loan Purchase Agreement has been duly executed and
delivered by Seller and, assuming due authorization, execution and delivery by
the Purchaser, the Indenture Trustee and the Issuer, constitutes a valid and
binding obligation of Seller enforceable against it in accordance with its terms
(subject to applicable bankruptcy and insolvency laws and other similar laws
affecting the enforcement of the rights of creditors generally) and general
principles of equity;

(vi)                No Litigation. There are no actions, litigation, suits or
proceedings pending or threatened against Seller before or by any court,
administrative agency, arbitrator or governmental body (i) with respect to any
of the transactions contemplated by this Loan Purchase Agreement, (ii) on the
sale of the Loans, or (iii) with respect to any other matter which in the
judgment of Seller if determined adversely to Seller would reasonably be
expected to materially and adversely affect Seller’s ability to perform its
obligations under this Loan Purchase Agreement; and Seller is not in default
with respect to any order of any court, administrative agency, arbitrator or
governmental body so as to materially and adversely affect the transactions
contemplated by this Loan Purchase Agreement; and

(vii)             Solvent. Seller does not believe, nor does it have any cause
or reason to believe, that it cannot perform each and every covenant contained
in this Loan Purchase Agreement. Seller is solvent and the sale of the Loans by
it will not cause Seller to

 

 

4

 


--------------------------------------------------------------------------------



 

become insolvent. The sale of the Loans by Seller is not undertaken with the
intent to hinder, delay or defraud any of Seller’s creditors.

(b)   Representations and Warranties as to Loans. Seller hereby represents and
warrants, as to each Loan, that the representations and warranties set forth on
Exhibit B attached hereto are true and correct as of the Cut-off Date, except
where otherwise indicated in Exhibit B.

(c)   Representations and Warranties as to Purchaser. Purchaser warrants and
represents to, and covenants with, Seller that:

(i)    Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, and has all
requisite corporate power and authority to acquire, own and purchase the Loans;

(ii)                 Purchaser has full corporate power and authority to
execute, deliver and perform under this Loan Purchase Agreement, and to
consummate the transactions set forth herein. The execution, delivery and
performance by Purchaser of this Loan Purchase Agreement, and the consummation
by it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action of Purchaser. This Loan Purchase Agreement has been
duly executed and delivered by Purchaser and constitutes the valid and legally
binding obligation of Purchaser enforceable against Purchaser in accordance with
its respective terms;

(iii)              To the best of Purchaser’s knowledge, no material consent,
approval, order or authorization of, or declaration, filing or registration
with, any governmental entity is required to be obtained or made by Purchaser in
connection with the execution, delivery or performance by Purchaser of this Loan
Purchase Agreement, or the consummation by it of the transactions contemplated
hereby;

(iv)                 Purchaser understands that the Loans have not been
registered under the 1933 Act or the securities laws of any state:

(v)   Purchaser is acquiring the Loans for investment for its own account only
and not for any other person;

(vi)                 Purchaser considers itself a substantial, sophisticated
institutional investor having such knowledge and financial and business matters
that it is capable of evaluating the merits and the risks of investment in the
Loans;

(vii)              Purchaser has been furnished with all information regarding
the Loans that it has requested from Seller;

(viii)           Neither Purchaser nor anyone acting on its behalf has offered,
transferred, pledged, sold or otherwise disposed of the Loans, an interest in
the Loans or any other similar security to, or solicited any offer to buy or
accept a transfer, pledge or other disposition of the Loans, any interest in the
Loans or any other similar security from, or otherwise approached or negotiated
with respect to the Loans, any interest in the Loans or any other similar
security with, any person in any manner, or made any general solicitation by
means of general advertising or in any other manner, or taken any other action
which would constitute a

 

 

5

 


--------------------------------------------------------------------------------



 

distribution of the Loans under the 1933 Act or which would render the
disposition of the Loans a violation of Section 5 of the 1933 Act or require
registration pursuant thereto, nor will it act, nor has it authorized or will it
authorize any person to act, in such manner with respect to the Loans; and

(ix)                 Either: (A) Purchaser is not an employee benefit plan
(“Plan”) within the meaning of section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) or a plan (also “Plan”) within the
meaning of section 4975(e)(1) of the Internal Revenue Code of 1986 as amended
(“Code”), and Purchaser is not directly or indirectly purchasing the Loans on
behalf of, investment manager of, as named fiduciary of, as trustee of, or with
assets of, a Plan; or (B) Purchaser’s purchase of the Loans will not result in a
prohibited transaction under section 406 of ERISA or section 4975 of the Code.

(d)   Upon discovery by Seller or upon notice from Purchaser, the Issuer, the
Owner Trustee, the Indenture Trustee or any Custodian, as applicable, of a
breach of any representation or warranty of the Seller set forth in Section 2(a)
above which materially and adversely affects the interests of the
Securityholders in any Loan, Seller shall, within 90 days of its discovery or
its receipt of notice of such breach, either (i) cure such breach in all
material respects or (ii) to the extent that such breach is with respect to a
Loan or a Basic Document, either (A) repurchase such Loan from the Trust at the
Repurchase Price, or (B) substitute one or more Eligible Substitute Loans for
such loan, in each case in the manner and subject to the conditions and
limitations set forth below.

Upon discovery by Seller or upon notice from Purchaser, the Issuer, the
Servicer, the Owner Trustee, the Indenture Trustee or any Custodian, as
applicable, of a breach of any representation or warranty set forth in Exhibit B
attached hereto pursuant to Section 2(b) above with respect to any Loan that
materially and adversely affects the interests of the Securityholders or of
Purchaser in such Loan (notice of which shall be given to Purchaser by Seller,
if it discovers the same), notwithstanding Seller’s lack of knowledge with
respect to the substance of such representation and warranty, Seller shall,
within 90 days after the earlier of its discovery or receipt of notice thereof;
either cure such breach in all material respects or either (i) repurchase such
Loan from the Trust at the Repurchase Price, or (ii) substitute one or more
Eligible Substitute Loans for such Loan, in each case in the manner and subject
to the conditions set forth below. The Repurchase Price for any such Loan
repurchased by Seller shall be deposited or caused to be deposited by the
Servicer in the Custodial Account maintained by it pursuant to Section 3.02 of
the Servicing Agreement.

Seller shall also deliver to the Custodian on behalf of the Issuer, with respect
to such Eligible Substitute Loan or Loans, the original Mortgage Note and all
other documents and agreements as are required herein, with the Mortgage Note
endorsed as required herein. No substitution will be made in any calendar month
after the Determination Date for such month. Monthly Payments due with respect
to Eligible Substitute Loans in the month of substitution shall not be property
of the Issuer and if received by the Servicer will be retained by the Servicer
and remitted by the Servicer to Seller on the next succeeding Payment Date,
provided that a payment at least equal to the applicable Monthly Payment has
been received by the Issuer, for such month in respect of the Deleted Loan. For
the month of substitution, distributions to the Custodial Account pursuant to
the Servicing Agreement will include the Monthly Payment due

 

 

6

 


--------------------------------------------------------------------------------



 

on a Deleted Loan for such month and thereafter Seller shall be entitled to
retain all amounts received in respect of such Deleted Loan. The Indenture
Trustee shall amend or cause to be amended the Loan Schedule to reflect the
removal of such Deleted Loan and the substitution of the Eligible Substitute
Loan or Loans. Upon such substitution, the Eligible Substitute Loan or Loans
shall be subject to the terms of this Loan Purchase Agreement in all respects,
and Seller shall be deemed to have made the representations and warranties with
respect to the Eligible Substitute Loan contained herein and set forth in
paragraphs (b) through (p) of Exhibit B attached hereto as of the date of
substitution, and Seller shall be obligated to repurchase or substitute for any
Eligible Substitute Loan as to which a Repurchase Event has occurred as provided
herein. Seller shall deposit any related Substitution Amount (as calculated by
the Servicer pursuant to the Servicing Agreement) into the Custodial Account on
the day of substitution, without any reimbursement therefor.

Upon receipt by the Indenture Trustee on behalf of the Issuer and the Custodian
of written notification, signed by a Servicing Officer, of the deposit of such
Repurchase Price or of such substitution of an Eligible Substitute Loan
(together with the complete related Loan File) and deposit of any applicable
Substitution Adjustment Amount as provided above, the Custodian, pursuant to the
terms of the Custodial Agreement and on behalf of the Indenture Trustee, will
release to Seller the related Loan File for the Loan being repurchased or
substituted for and the Indenture Trustee shall execute and deliver such
instruments of transfer or assignment prepared by the Servicer, in each case
without recourse, representation or warranty as shall be necessary to vest in
Seller or its designee such Loan released pursuant hereto and thereafter such
Loan shall not be an asset of the Issuer.

It is understood and agreed that the obligation of Seller to cure any breach, or
to repurchase or substitute for, any Loan as to which such a breach has occurred
and is continuing shall constitute the sole remedy respecting such breach
available to Purchaser, the Servicer, the Issuer, the Certificateholders (or the
Owner Trustee on behalf of the Certificateholders) and the Noteholders (or the
Indenture Trustee on behalf of the Noteholders) against Seller.

It is understood and agreed that (i) representations and warranties set forth in
this Section 2 and (ii) the representations and warranties set forth on Exhibit
B attached hereto, shall survive delivery of the respective Loan Files to the
Indenture Trustee or the Custodian.

Section 3.   Definitions. For all purposes of this Loan Purchase Agreement,
except as otherwise expressly provided herein or unless the context otherwise
requires, capitalized terms not otherwise defined herein shall have the meanings
assigned to such terms in the Definitions contained in Appendix A to the
Indenture, dated June 3, 2005 (as it may be amended or modified, the
“Indenture”), between the Issuer and the Indenture Trustee, as in effect on the
date hereof. All other capitalized terms used herein shall have the meanings
specified herein.

Section 4.   GOVERNING LAW. THIS LOAN PURCHASE AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS.

 

 

7

 


--------------------------------------------------------------------------------



 

 

Section 5.   Counterparts. This Loan Purchase Agreement may be executed in
counterparts, each of which, when so executed, shall be deemed to be an original
and together shall constitute one and the same instrument.

Section 6.   Limitation of Liability of Owner Trustee. It is expressly
understood and agreed by the parties hereto that (a) this Loan Purchase
Agreement is executed and delivered by Wilmington Trust Company, not
individually or personally, but solely as Owner Trustee of the Irwin Whole Loan
Home Equity Trust 2005-B, in the exercise of the powers and authority conferred
and vested in it, (b) each of the representations, undertakings and agreements
herein made on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust Company, but is
made and intended for the purpose for binding only the Issuer, (c) nothing
herein contained shall be construed as creating any liability on Wilmington
Trust Company, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto and (d) under no circumstances shall Wilmington Trust
Company be personally liable for the payment of any indebtedness or expenses of
the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Loan Purchase Agreement or any other related documents.

Section 7.   Successors and Assigns. This Loan Purchase Agreement shall inure to
the benefit of and be binding upon Seller, Purchaser, the Indenture Trustee and
the Issuer and their respective successors and assigns.

Section 8.    Intention of the Parties. (a) It is the express intent of the
parties hereto that the conveyance by the Seller to the Purchaser pursuant to
this Loan Purchase Agreement of the Loans (including any Additional Balances)
be, and be construed as, an absolute sale and assignment by the Seller to the
Purchaser. Further, it is not intended that the conveyance be deemed to be the
grant of a security interest in the Loans by the Seller to the Purchaser to
secure a debt or other obligation. However, in the event that the Loans are held
to be property of the Seller, or if for any reason this Loan Purchase Agreement
is held or deemed to create a security interest in the Loans, then (i) this Loan
Purchase Agreement shall be a security agreement within the meaning of Article 9
of the New York Uniform Commercial Code and the Uniform Commercial Code of any
other applicable jurisdiction; (ii) the conveyances provided for in Section
shall be a grant by the Seller to the Purchaser of, and the Seller does hereby
grant to the Purchaser, a security interest in all of the Seller’s right, title
and interest, whether now owned or hereafter acquired, in and to (A) the Loans,
including the Mortgage Notes, the Mortgages, any related insurance policies and
all other documents in the related Loan Files and including any Eligible
Substitute Loans; (B) all pool insurance policies, hazard insurance policies and
bankruptcy bonds relating to the foregoing, (C) all amounts payable after the
Cut-off Date to the holders of the Loans in accordance with the terms thereof;
(D) all income, payments, proceeds and products of the conversion, voluntary or
involuntary, of the foregoing into cash, instruments, securities or other
property; (E) all accounts, chattel paper, deposit accounts, documents, general
intangibles, goods, instruments, investment property, letter-of-credit rights,
letters of credit, money, and oil, gas, and other minerals, consisting of,
arising from, or relating to, any of the foregoing; and (F) all proceeds of any
of the foregoing; (iii) the possession or control by the Purchaser or any other
agent of the Purchaser of any of the foregoing property

 

 

8

 


--------------------------------------------------------------------------------



 

shall be deemed to be possession or control by the secured party, or possession
or control by a purchaser, for purposes of perfecting the security interest
pursuant to the Uniform Commercial Code (including, without limitation, Sections
9-104, 9-106, 9-313 or 9-314 thereof); and (iv) notifications to persons holding
such property, and acknowledgments, receipts or confirmations from persons
holding such property, shall be deemed notifications to, or acknowledgments,
receipts or confirmations from, securities intermediaries, bailees or agents of,
or persons holding for, the Purchaser, as applicable, for the purpose of
perfecting such security interest under applicable law.

(b) The parties hereto, shall, to the extent consistent with this Loan Purchase
Agreement, take such reasonable actions as may be necessary to ensure that, if
this Loan Purchase Agreement were deemed to create a security interest in the
Loans, such security interest would be a perfected security interest of first
priority.

 

9

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have caused this Loan Purchase Agreement to be
executed by their duly authorized officers as of the date first above written.

DLJ MORTGAGE CAPITAL, INC.,

as Seller

By:

_____________________________

Name:

Title:

 

CREDIT SUISSE FIRST BOSTON MORTGAGE ACCEPTANCE CORP.,

as Purchaser

By:

_____________________________

Name:

Title:

 

U.S. BANK NATIONAL ASSOCIATION,

as Indenture Trustee

 

By:

_____________________________

Name:

Title:

 

IRWIN WHOLE LOAN HOME EQUITY TRUST 2005-B, as Issuer

By:

WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Owner
Trustee

 

By:

_____________________________

Name:

Title:

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-1

GROUP 1 LOAN SCHEDULE

 

[TO BE PROVIDED UPON REQUEST]

 

 

 

 

 

 

 

 

 

 

A-1-1

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-2

GROUP 2 LOAN SCHEDULE

 

[TO BE PROVIDED UPON REQUEST]

 

 

 

 

 

 

 

 

 

 

 

A-2-1

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT B

 

REPRESENTATIONS AND

WARRANTIES WITH RESPECT TO LOANS

(a)   Sole Owner. As of the Closing Date, immediately prior to the sale,
transfer and assignment to Purchaser, Seller is the sole owner of record and
holder of the Loan and the indebtedness evidenced by the Loan, the Loan was not
subject to an assignment or pledge and Seller had good and marketable title to
and was the sole owner thereof and had full right to transfer and sell the Loan
to the Purchaser free and clear of any encumbrance, equity, lien, pledge,
charge, claim or security interest and has the full right and authority subject
to no interest or participation of, or agreement with, any other party, to sell
and assign the Loan and following the sale of the Loan, the Purchaser will own
such Loan free and clear of any encumbrance, equity, participation interest,
lien, pledge, charge, claim or security interest;

(b)   Compliance With Laws. Any and all requirements of any federal, state or
local law including, without limitation, anti-predatory or abusive lending,
usury, truth-in-lending, real estate settlement procedures, consumer credit
protection, equal credit opportunity or disclosure laws applicable to the Loan
have been complied with in all material respects;

(c)   No Waivers. Except for one Loan, which is subject to the Soldier and
Sailor’s Civil Relief Act of 1940, the terms of each Loan have not been
impaired, waived, altered or modified in any respect, except by written
instruments which have been recorded to the extent any such recordation is
required by law, or, necessary to protect the interest of the Purchaser. No
instrument of waiver, alteration or modification has been executed, and no
Mortgagor has been released, in whole or in part, from the terms thereof except
in connection with an assumption agreement, the terms of which are reflected in
the Loan Schedule;

(d)   Underwriting Standards. The Loan complies with all the terms, conditions
and requirements of the Originator’s underwriting standards in effect at the
time of origination of such Loan;

(e)   Loan Schedule. The information set forth in the Loan Schedule is complete,
true and correct in all material respects as of the Cut-off Date;

(f)   Valid Security Interest. The Loan is a valid, subsisting, enforceable and
perfected first, second or third lien on the Mortgaged Property (as described on
the Loan Schedule), including all buildings and improvements on the Mortgaged
Property, and such lien of is subject only to the following:

(i)             real estate taxes and special assessments not yet delinquent
(provided, that property taxes may be delinquent up to one year);

(ii)             as to any Loan identified as a junior lien on the Loan
Schedule, any senior liens secured by the Mortgaged Property related to such
Loan;

 

 

B-1

 


--------------------------------------------------------------------------------



 

 

(iii)             covenants, conditions and restrictions, rights of way,
easements and other matters of public record as of the date of recording that
are acceptable to mortgage lending institutions generally;

(iv)             liens verified as paid;

(v)             liens and judgments of $5,000 or less, including (A) sewer or
maintenance liens, mechanics' liens, (B) liens resulting from UCC filings that
have been included in the first mortgage balance for the purpose of calculating
the combined-loan-to-value ratio for any related Loan, and (C) liens relating to
other matters to which like properties are commonly subject that do not
materially interfere with the benefits of the security intended to be provided
to, among others, the Originator by the related mortgage documents.

Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Loan establishes and creates a valid,
subsisting, enforceable and perfected second lien and second priority security
interest on the property described therein and Seller has full right to sell and
assign the same to Purchaser, provided, however, that any representation as to
the enforceability of any security interest or lien is subject to bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
rights of creditors generally and general principles of equity (whether
considered in a proceeding at law or equity);

(g)   Mechanics’ Liens. To the best of Seller’s knowledge there are no
mechanics’ or similar liens or claims which have been filed for work, labor or
material (and no rights are outstanding that under law could give rise to such
liens) affecting the related collateral which are or may be liens prior to or
equal to the lien of the related Loan;

(h)   Unpaid Taxes. To the best of Seller’s knowledge all taxes, governmental
assessments, insurance premiums, water, sewer and municipal charges, leasehold
payments or ground rents which previously became due and owing have been paid,
or escrow funds have been established in an amount sufficient to pay for every
such escrowed item which remains unpaid and which has been assessed but is not
yet due and payable;

(i)   No Defenses. The Loan is not subject to any right of rescission, set-off,
counterclaim or defense, including, without limitation, the defense of usury,
nor will the operation of any of the terms of the Loan, or the exercise of any
right thereunder, render the Loan unenforceable, in whole or in part, or subject
to any right of rescission, set-off, counterclaim or defense, including the
defense of usury, and no such right of rescission, set-off, counterclaim or
defense has been asserted with respect thereto;

(j)   No Damage. To the best of Seller’s knowledge the Mortgaged Property is not
subject to any material damage by waste, fire, earthquake, windstorm, flood or
other casualty. At origination of the Loan there was, and there currently is, no
proceeding pending for the total or partial condemnation of the Mortgaged
Property;

(k)   Improvements. To the best of Seller’s knowledge all improvements subject
to any Mortgage which were considered in determining the appraised value of the
Mortgaged Property lie wholly within the boundaries and building restriction
lines of the

 

 

B-2

 


--------------------------------------------------------------------------------



 

Mortgaged Property (and wholly within the project with respect to a condominium
unit) and no improvements on adjoining properties encroach upon the related
Mortgaged Property except those which are insured against by a title insurance
policy and all improvements on the property comply with all applicable zoning
and subdivision laws and ordinances;

(l)   Recordation. Seller has delivered or caused to be delivered to the
Purchaser or the Custodian on behalf of the Purchaser the original Mortgage
bearing evidence that such instruments have been recorded in the appropriate
jurisdiction where the Mortgaged Property is located as determined by Seller
(or, in lieu of the original of the Mortgage or the assignment thereof, a
duplicate or conformed copy of the Mortgage or the instrument of assignment, if
any, together with a certificate of receipt from Seller or the settlement agent
who handled the closing of the Loan, certifying that such copy or copies
represent true and correct copy(ies) of the originals and that such original(s)
have been or are currently submitted to be recorded in the appropriate
governmental recording office of the jurisdiction where the Mortgaged Property
is located) or a certification or receipt of the recording authority evidencing
the same;

(m)   Delinquencies. As of the Cut-off Date, (a) no more than 0.37% of the
Group 1 Loans (by aggregate Cut-ff Date Principal Balances of the Group 1 Loans)
and 0.08% of the Group 2 Loans (by aggregate Cut-ff Date Principal Balances of
the Group 2 Loans) are more than 30 days delinquent and (b) none of the Loans
are more than 60 days delinquent;

(n)   Original. The Loan is original and genuine and is the legal, valid and
binding obligation of the maker thereof, enforceable in all respects in
accordance with its terms subject to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application affecting the rights of
creditors and by general equitable principles;

(o)   Closed End. Each of the Group 2 Loans constitutes a “qualified mortgage”
under Section 860G(a)(3)(A) of the Code and Treasury Regulation
Section 1.860G-2(a)(1);

(p)   REMIC Ineligible. As of the Cut-off Date, not less than 65% of the Group 1
Loans (by aggregate Cut-off Date Principal Balances of the Group 1 Loans) are
REMIC Ineligible Loans;

(q)   High Cost Loans. Approximately 1.29% of the Loans underlying the
Securities are covered by the Home Ownership and Equity Protection Act of 1994
(“HOEPA”). None of these loans are in violation of HOEPA or any comparable state
law. With respect to these HOEPA-covered loans, the originator has procedures in
place to ensure that they comply with the requirements of HOEPA or such state
law and these loans were originated in compliance with such procedures and
requirements. None of the remaining Loans sold are classified as (a) a “high
cost mortgage” loan under HOEPA or (b) a “high cost home,” “covered,” “high
cost,” “high risk home” or “predatory” loan under any other applicable state,
federal or local law;

(r)   Georgia Loans. No Loan was originated on or after October 1, 2002 and
before March 7, 2003, which is secured by property located in the State of
Georgia; and

 

 

B-3

 


--------------------------------------------------------------------------------



 

 

(s)   Group 2 REMIC. Each Group 2 Loan at the time of its origination was
secured by a mortgage or deed of trust with respect to real property that had at
the time of the origination of such Group 2 Loan a value at least equal to 80%
of the original principal balance of such Group 2 Loan, calculated by
subtracting the principal balance of any loans that are secured by liens that
are senior to the Group 2 Loan and a proportionate amount of any loans that are
secured by a lien of equal priority as the Group 2 Loan from the Appraised Value
of the property when the Group 2 Loan was originated and by treating the
original principal balance of the Group 2 Loan as the maximum permitted
principal balance for such Group 2 Loan.

 

B-4

 


--------------------------------------------------------------------------------



 

 

EXHIBIT C

 

CONTENTS OF EACH LOAN FILE

With respect to each Loan, the Loan File shall include each of the following
items, which shall be delivered to the Purchaser or its designee pursuant to the
terms of the Loan Purchase Agreement to which this Exhibit is attached:

Section 1.   The original Mortgage Note endorsed “Pay to the order of
___________________ without recourse,” and signed in the name of the Seller by
an authorized officer, with all intervening endorsements showing a complete
chain of title from the originator to the Seller. If the Loan was acquired by
the Seller in a merger, the endorsement must be by “[Seller], successor by
merger to the [name of predecessor]”. If the Loan was acquired or originated by
the Seller while doing business under another name, the endorsement must be by
“[Seller] formerly known as [previous name]”. If the original note is
unavailable, Seller will provide an affidavit of lost note (in form acceptable
to the Purchaser) stating that the original Mortgage Note was lost or destroyed,
together with a copy of such Mortgage Note and indemnifying the Purchaser
against any and all claims arising as a result of any person or entity claiming
they are the holder of the note or that the note has been paid off and returned.

Section 2.   Except as provided below and for each Loan that is not a Loan
registered with MERS, the original Mortgage with evidence of recording thereon,
or a copy thereof certified by the public recording office in which such
mortgage has been recorded or, if the original Mortgage has not been returned
from the applicable public recording office, a true certified copy, certified by
the title insurer, of the original Mortgage together with a certificate of the
Seller certifying that the original Mortgage has been delivered for recording in
the appropriate public recording office of the jurisdiction in which the
Mortgaged Property is located and in the case of each Loan registered with MERS,
the original Mortgage, noting the presence of the MIN of the Loans and either
language indicating that the Loan is a MOM Loan or if the Loan was not a MOM
Loan at origination, the original Mortgage and the assignment thereof to MERS,
with evidence of recording indicated thereon, or a copy of the Mortgage
certified by the public recording office in which such Mortgage has been
recorded.

Section 3.   In the case of each Loan that is not Loan registered with MERS, the
original Assignment of Mortgage, from the Seller in accordance with Purchaser’s
instructions, which Assignment of Mortgage shall, but for any blanks requested
by the Purchaser, be in form and substance acceptable for recording, or a copy
certified by the Seller as a true and correct copy of the original Assignment of
Mortgage which has been sent for recordation. If the Loan was acquired or
originated by the Seller while doing business under another name, the Assignment
of Mortgage must be by “[Seller] formerly known as [previous name]”.

Section 4.   With respect to Loans that are not cooperative loans, any original
policy of title insurance, if applicable, including riders and endorsements
thereto, or if any such policy has not yet been issued, a written commitment or
interim binder or preliminary report of title issued by the title insurance or
escrow company.

 

 

C-1

 


--------------------------------------------------------------------------------



 

 

Section 5.   Originals of all recorded intervening Assignments, or copies
thereof, certified by the public recording office in which such Assignments of
Mortgage have been recorded showing a complete chain of title from the
originator to the Seller, with evidence of recording thereon, or a copy thereof
certified by the public recording office in which such Assignment has been
recorded or, if the original Assignment of Mortgage has not been returned from
the applicable public recording office, a true certified copy, certified by the
title insurer of the original Assignment together with a certificate of the
title insurer certifying that the original Assignment of Mortgage has been
delivered for recording in the appropriate public recording office of the
jurisdiction in which the Mortgaged Property is located.

Section 6.   Originals, or copies thereof certified by the public recording
office in which such documents have been recorded, of each assumption,
extension, modification, written assurance or substitution agreements, if
applicable, or if the original of such document has not been returned from the
applicable public recording office, a true certified copy, certified by the
title insurer, of such original document together with certificate of Seller
certifying the original of such document has been delivered for recording in the
appropriate recording office of the jurisdiction in which the Mortgaged Property
is located.

Section 7.   If the Mortgage Note or Mortgage or any other material document or
instrument relating to the Loan has been signed by a person on behalf of the
Mortgagor, the original power of attorney or other instrument that authorized
and empowered such person to sign bearing evidence that such instrument has been
recorded, if so required in the appropriate jurisdiction where the Mortgaged
Property is located (or, in lieu thereof, a duplicate or conformed copy of such
instrument, together with a certificate of receipt from the recording office,
certifying that such copy represents a true and complete copy of the original
and that such original has been or is currently submitted to be recorded in the
appropriate governmental recording office of the jurisdiction where the
Mortgaged Property is located), or if the original power of attorney or other
such instrument has been delivered for recording in the appropriate public
recording office of the jurisdiction in which the Mortgaged Property is located.

Section 8.   The original of any guarantee executed in connection with the
Mortgage Note.

 

 

C-2

 

 

 